 1   ROBERT S. McLAY (SBN 176661)
     rsm@dkmlawgroup.com
 2   BRIAN R. DAVIS (SBN 160817)
     brd@dkmlawgroup.com
 3   JOSHUA N. KASTAN (SBN 284767)
     jnk@dkmlawgroup.com
 4   DKM LAW GROUP, LLP
     535 Pacific Avenue, Suite 101
 5   San Francisco, CA 94133
     Telephone: 415.421.1100
 6   Facsimile: 833.790.5202
 7   Attorneys for Plaintiff
     USAA CASUALTY INSURANCE COMPANY
 8
     William M. Woolman State Bar No. 145124
 9   Charles Hamamjian State Bar No. 298685
     SAGASER, WATKINS & WIELAND, PC
10   5260 North Palm Avenue, Suite 400
     Fresno, California 93704
11   Telephone: (559) 421-7000
     Facsimile: (559) 473-1483
12
     Attorneys for Defendant
13   CALWEST CONSTRUCTION, INC.
14

15

16                          UNITED STATES DISTRICT COURT FOR THE
17                  EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
18    USAA CASUALTY INSURANCE                            Case No.:       1:18-cv-01021-LJO-SKO
      COMPANY, a Texas Corporation,
19                                                       STIPULATION AND ORDER TO
                            Plaintiff,                   CONTINUE MANDATORY
20                                                       SCHEDULING CONFERENCE AND
      v.                                                 RELATED DEADLINES
21
      CALWEST CONSTRUCTION, INC. dba                     (Doc. 12)
22    SERVICEMASTER RESTORATION BY
      CALWEST, and DOES 1 through 50,
23
                            Defendants.
24

25   ///
26   ///
27   ///
28
                                                        1
                 STIPULATION AND ORDER TO CONTINUE SCHEDULING CONFERENCE
             USAA Casualty Insurance Company v. CalWest Construction – Case No. 1:18-cv-01021-LJO-SKO
 1          The undersigned stipulate and respectfully request as follows:
 2          1.        DKM Law Group, LLP appearing through Joshua Kastan represents the
 3   Plaintiff. Sagaser, Watkins & Wieland, PC appearing through William M. Woolman represents the
 4   Defendant.
 5          2.        The Court entered an Order Continuing the Mandatory Scheduling Conference and
 6   Related Deadlines (“Order”) on October 10, 2018. (Dkt. 11.)
 7          3.        The scheduling conference in this matter is currently set for January 10, 2019 at 10:15
 8   a.m. before Hon. Magistrate Judge Sheila K. Oberto.
 9          4.        In the intervening months, the parties have engaged in productive settlement
10   discussions and are very close to resolving the instant litigation in full.
11          5.        The parties anticipate that the matter will be resolved and a request for dismissal
12   pursuant to Fed. R. Civ. Proc. 41 will be filed within the next thirty (30) days.
13          6.        Accordingly, the parties respectfully request that the Court continue the scheduling
14   conference and the related deadlines for an additional thirty (30) days to allow the parties to conclude
15   and formalize their settlement discussions. In the unlikely event that the matter does not resolve,
16   the parties will not request any additional continuance of the initial scheduling conference.
17    Dated: January 2, 2018                                SAGASER, WATKINS & WIELAND PC
18

19                                                          By:      /s/ William M. Woolman
                                                                  William M. Woolman
20                                                                Charles P. Hamamjian
                                                                  Attorneys for Defendant,
21                                                                Calwest Construction, Inc. dba
                                                                  Service Master Restoration by Calwest
22
      Dated: January 2, 2018                                DKM LAW GROUP, LLP
23

24
                                                            By:      /s/ Joshua N. Kastan
25                                                                Joshua N. Kastan
                                                                  Attorneys for Plaintiff,
26                                                                USAA Casualty Insurance Company
27

28
                                                            2
                     STIPULATION AND ORDER TO CONTINUE SCHEDULING CONFERENCE
                 USAA Casualty Insurance Company v. CalWest Construction – Case No. 1:18-cv-01021-LJO-SKO
 1                                                    ORDER
 2            The parties having so stipulated (Doc. 12) and good cause appearing,
 3            IT IS HEREBY ORDERED that the Mandatory Scheduling Conference currently set for

 4   January 10, 2019, is CONTINUED to March 5, 2019, at 10:15 AM in Courtroom 7, before

 5   Magistrate Judge Sheila K. Oberto. The parties SHALL file their Joint Scheduling Report no

 6   later than seven days prior to the conference.

 7
     IT IS SO ORDERED.
 8

 9   Dated:      January 3, 2019                                     /s/   Sheila K. Oberto                .
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                           3
                    STIPULATION AND ORDER TO CONTINUE SCHEDULING CONFERENCE
                USAA Casualty Insurance Company v. CalWest Construction – Case No. 1:18-cv-01021-LJO-SKO
